Marston, J.
The statute relating to primary schools gives to the township board power to remove from office upon satisfactory proof, any district officer who shall have illegally used or disposed of any of the public moneys •entrusted to his charge, or who shall persistently and without sufficient cause, refuse or neglect to discharge any of the duties of his office. Act No. 164, Laws 1881, ch. 13, § 8.
Mrs. Hazen was holding and exercising the duties of the •office of moderator, and the board undertook to remove her *189upon a written complaint, charging — yirsi, that she was not duly elected; and secondly, that she was guilty of a gross-violation of duty in hiring her husband to teach the school and in agreeing to pay him more wages than was requisite to have obtained a good or .better teacher.
It is sufficient to say, that the statute does not authorize-a removal on any such charges, and even if it did, the evidence introduced did not tend to support the charges made..
The proceedings therefore must be quashed .with costs.
The other Justices concurred.